Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Mitesh Mehta (Reg. No. 67,352) on August 25, 2022.
The application has been amended as follows: 
Regarding claim 1, the recitation of “the extraction nozzle,” in line 7, is amended to be - - [[the]] an extraction nozzle, - -
Regarding claim 1, the recitation of “an extraction nozzle”, in the last line of claim 1, is amended to be - -[[an]] the extraction nozzle - -.
Allowable Subject Matter
Claims 1 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 and its dependents, the prior art does not teach or render obvious a method of treating a surface of a fiber composite component wherein during removal of an edge region of the surface, a sealing device encloses the side edge of the component, abutting the surface and a rear surface of the component. Although the prior art teaches sealing devices which seal a working space on the surface of the component to retain media during blasting (e.g. US 6273154, US 4563840, US 4395850), none of these references enclose the side edge of the workpiece, abutting both the surface and rear surface of the workpiece. Additionally, WO 2008/044613 teaches a blasting method which encloses the side edge of the workpiece (fig 16), but does not abut the surface and rear surface of the workpiece, as claimed. There is nothing in the prior art which would render such a sealing feature obvious for a person having ordinary skill in the art, particularly in combination with the claimed blasting method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4646480 and WO 2008/044613 are cited to show additional related blasting methods with sealing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723